DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-2, 5-8, and 11-14 are currently amended.
Claims 1, 13 and 14 are currently amended via Examiner’s Amendment.
Claim 4 is currently canceled.
Claims 1-3 and 5-17 are pending and are allowed. 
Response to Remarks/Amendments
Applicants’ arguments in the After Final Consideration Program 2.0 Request filed April 12, 2021 have been fully considered.
Claim Objections.
The outstanding claim objection of claim 5 is withdrawn in view of Applicant’s amendments correcting the issue.
Claim Rejections – 35 USC § 112.
All of the outstanding claim rejections under 35 USC 112(b)/second paragraph for claims 2, 4, 7, 11, 12, and 13 are withdrawn in view of Applicants’ amendments clarifying the claim language for each claim and canceling claim 4.  The Examiner notes that in the very last paragraph in this section, Claim 12 was incorrectly referred to as being a hybrid claim.  It should have read: “Claim 13 is a hybrid claim.”
Claim Rejections – 35 USC § 102 and § 103.
All of the outstanding claim rejections under 35 USC 102 and 103 are rejected in view of the Applicant approved Examiner’s amendment deleting the alternative language within the “assigning to”/”assignment device to assign” clauses in each independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Aaron Deditch (Reg. No. 33,865) on April 29, 2021 following a prior telephone conversation proposing the Examiner’s Amendment that was held on April 23, 2021.

1. (Currently Amended) A method for adapting a triggering algorithm of a personal restraint device of an automated vehicle, the method comprising:
reading in an object signal that represents a recognition of a mobile object situated in an area of a person in the vehicle during a trip; 
outputting a control signal that is for modifying the triggering algorithm of the personal restraint device using at least the object signal; and
assigning to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using 
wherein an activation threshold for the triggering of the personal restraint device is adapted when the person is interacting with the mobile object.

An apparatus for adapting a triggering algorithm of a personal restraint device of an automated vehicle, comprising:
a read-in device, including an interior compartment camera, to read in an object signal that represents a recognition of a mobile object situated in an area of a person in the vehicle during a trip;
an output device to output a control signal to modify the triggering algorithm of the personal restraint device using at least the object signal; and
an assignment device to assign to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using 
wherein an activation threshold for the triggering of the personal restraint device is adapted when the person is interacting with the mobile object.

14. (Currently Amended) A non-transitory machine-readable storage medium, on which is stored a computer program, which is executable by a processor, comprising:
a program code arrangement having program code for adapting a triggering algorithm of a personal restraint device of an automated vehicle, by performing the following:
reading in an object signal that represents a recognition of a mobile object situated in an area of a person in the vehicle during a trip;
outputting a control signal to modify the triggering algorithm of the personal restraint device using at least the object signal; and
assigning to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using 
wherein an activation threshold for the triggering of the personal restraint device is adapted when the person is interacting with the mobile object.

Reason for Allowance
Claims 1-3 and 5-17 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
The primary prior art reference Saban (US Publication 2010/0302022) discloses a system and methods for mitigation of the potential dangers to which at least a child, and passengers, are exposed to prior to, during travel and after travel, when outside and adjacent a vehicle.  Potential dangers to which a child is exposed to risks associated with driving and non-driving behavior of the driver, when the child is inside and outside the vehicle, when the vehicle is driven on public roads and on private property grounds, and as a result of deficient or mistaken operation of child and passenger related devices.  The system and methods require input commands into an indicator to operate equipment elements aboard the vehicle, including sensors, operable devices and alert systems, and are operative for communication with remote stations, with adjacent-driven vehicles, and with the vehicle owner.
The next prior art reference Johnson et al. (US Publication 2006/0217864) discloses a vehicular seat assembly that includes a seat having a bottom portion and a back portion coupled at an angle to a rear portion of the bottom portion, a support structure arranged at least partially under the seat and to 

As per claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A method for adapting a triggering algorithm of a personal restraint device of an automated vehicle, the method comprising:
…assigning to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using the at least one position and the characteristic assigned to the recognized mobile object, wherein the characteristic includes an estimated danger of the object based on a weight of the object and pointed or corner parts of the object…

As per claim 13 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
An apparatus for adapting a triggering algorithm of a personal restraint device of an automated vehicle, comprising:
…an assignment device to assign to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using the at least one position and the characteristic assigned to the recognized mobile object, wherein the characteristic includes an estimated danger of the object based on a weight of the object and pointed or corner parts of the object…

As per claim 14 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
A non-transitory machine-readable storage medium, on which is stored a computer program, which is executable by a processor, comprising:
a program code arrangement having program code for adapting a triggering algorithm of a personal restraint device of an automated vehicle, by performing the following:
…assigning to the recognized mobile object, in response to the reading in: (i) at least one position in the vehicle, and (ii) a characteristic, wherein the control signal is output in the outputting, and wherein the control signal modifies the triggering algorithm of the personal restraint device using the at least one position and the characteristic assigned to the recognized mobile object, wherein the characteristic includes an estimated danger of the object based on a weight of the object and pointed or corner parts of the object…

Claims 2-3, 5-10, 12 and 16 depend from claim 1, claim 11 depends from claim 10, claim 17 depends from claim 13, claim 15 depends from claim 14 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon/Tue 9 AM - 5:30 PM and Thur 9 AM - 1 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668